Citation Nr: 1200564	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as nervous disorder and posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2010 and September 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further evidentiary development.  The requested development was partially completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD, or some other acquired psychiatric disorder, as a result of experiences during his 29 days of active service.  

The Board notes that the Veteran has reported that he fell 20 feet from a rope, receiving rope burns to his hands and injuring his ankles and knees.  He reports that after this injury he was harassed by his drill instructors, which resulted in an acquired psychiatric disorder.  Service treatment records do not reflect the fall or any hand injury.  He was seen on May 26, 1977 for complaints of blisters and swelling of the right ankle, which was diagnosed as cellulitis.  He was seen on June 1, 1977 for complaints that his left ankle was giving out.  There was no mention of any knee complaints in his service treatment records.  Moreover, while he reports he was charged with being absent without leave, his service personnel records do not confirm any such charges.

The Veteran was afforded a VA compensation and pension examination in November 2007.  The psychologist conducting the examination entered Axis I diagnoses of depressive disorder not otherwise specified (NOS) and parasomnia NOS.   

VA treatment records from 2006 to 2011 show varying psychiatric diagnoses, including PTSD, intermittent explosive disorder, depression, dysthymia, and depressive disorder.  

The Veteran was afforded another VA compensation and pension examination in June 2010.  This examination was supposed to be performed by a psychiatrist (per the Board's May 2010 remand instructions); however, it was performed by a psychologist.  The psychologist diagnosed depression NOS.  The psychologist also specifically noted that the criteria for a diagnosis of PTSD were not met.  He noted that at no time did the Veteran report that he felt, witnessed or learned of an actual threat to his life or physical integrity.  The Veteran did not feel fear or in danger of harm; instead, he feared going to the brig because he could not keep up with the basic training program.  

The Veteran subsequently submitted a July 2010 VA mental health note showing a diagnosis of PTSD made by a VA psychiatrist.  The psychiatrist noted that the Veteran feared for his safety during the entire time he was in boot camp.  

Another VA examination was performed in January 2011, this time by a VA psychiatrist.  The psychiatrist diagnosed PTSD based on the Veteran's report that due to his injury in boot camp he was singled out and went through brutal and intense treatment until he left.  The "brutal and intense treatment" was not further described.  
 
An opinion from a psychiatrist has been obtained.  However, as noted in the September 2010 remand it appears that psychological testing - such as the Mississippi Scale for PTSD, Minnesota Multiphasic Personality Inventory (MMPI), etc. - has not been performed.  The September 2010 remand instructed that appropriate psychological testing should be undertaken in conjunction with the examination.  Such testing was not performed prior to the January 2011 opinion.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must once again be remanded.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the October 2011 supplemental statement of the case did not discuss the findings from the January 2011 VA examination nor was this report listed in the evidence portion of the supplemental statement of the case.  This VA examination should be considered by the RO/AMC when readjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the VA Medical Center in Orlando, Florida and the Daytona Beach, Florida VA Outpatient Clinic dating since August 2011.  

2.  Schedule the Veteran for a psychiatric examination by a VA psychiatrist or psychologist to determine if he currently has PTSD or any other psychiatric disorder.  Appropriate psychological testing, such as the Mississippi Scale for PTSD, MMPI, and/or another appropriate test should be conducted.  All clinical findings should be reported in detail.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination, to include the results of the psychological testing.  

Following review of the claims file, psychological testing, and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders identified.  If the Veteran is found to have PTSD the stressor or stressors that support the diagnosis should be set out.  If it is concluded that he does not have PTSD that too should be specifically set out.  If he has any other acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder started in or is related to his 29 days of active service.

The examiner should provide the rationale for any opinion given.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed (including the January 2011 VA examination report).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


